 



(CIAO LOGO) [y23486y2348601.gif]
To the attention of Mr. Nicolas Metzke
(hereinafter the “Executive”)
July 25, 2006
Dear Nicolas,
we send you this letter further to our recent discussions with regard to your
continuing appointment as general manager of Ciao France SAS (the “Company”),
the terms of this present letter being applicable as from July 25, 2006 in
complete replacement of the provisions of the letter dated August 1, 2005.

1.   Position of the Executive as corporate officer (mandataire social) of Ciao
France SAS

You will continue to serve as General Manager (Directeur Général) of the
Company. You will do so in addition to your functions as managing director of
Ciao GmbH in Munich, Germany, pursuant to the letter agreement between you and
Ciao GmbH signed today (the “Ciao GmbH Letter”).
As you are aware, as General Manager you will be a corporate officer within the
Company and your position shall not be construed as an employment contract
governed by French labor law or any other labor laws. We have understood that
you have confirmed that no other employment agreement remains in force, whether
or not suspended in its application.

2.   Duties

2.1 As General Manager of the Company, you will be entrusted with the general
management of the Company.
2.2 The Executive shall, internally together with other members of the
management of the Company, if any, conduct the business of the Company with the
diligence of a prudent manager in accordance with all applicable laws, the
Articles of Association of the Company, any management rules adopted by the
Supervisory Body, the instructions of the sole shareholder, if applicable, and
this Letter. He shall promote the interests of the Company and, to the extent
consistent with the interests of the Company, the interests of all companies
affiliated with the Company.

3.   Remuneration

The Executive shall receive from the Company an annual remuneration in the
amount of € 60.000 (sixty thousand). This remuneration shall remain in effect
until December 31, 2006, after which time it will be reviewed by the Supervisory
Body for 2007 and each subsequent year.
3.1 The annual remuneration shall be payable in twelve equal installments at the
end of each calendar month, after deduction of any amounts to be withheld under
law. For any part of a calendar year or calendar month, payment shall be made
only of an amount proportionate to such time.
Ciao France Adresse 18, rule Horace Vemet F-92130 Issy les Moulineaux, France
Tel : +33-(0)1-58 88 37 80 Fax : +33-(0)1-55 88 00 71 E-mail :
info@ciao-group.com Web : www.ciao-group.com
SAS au capital de 100 000 euros - RCS Nanterre 429 627 839 - Siret : 429 627 839
000 47
- TVA intra-communautaire : FR 064 296 278 39

 



--------------------------------------------------------------------------------



 



(CIAO LOGO) [y23486y2348601.gif]
3.2 The remuneration provided for in this Section 3 shall be a compensation for
all work of the Executive. Therefore, there shall be no additional compensation
for overtime, holiday or other extra work.
3.3 All payments due under this letter shall be made by wire transfer to such
bank account as shall be designated by the Executive from time to time and
initially to his account no. 10070641504 using the IBAN FR76 1254 8029 9810 0706
4150 495 with Banque Axa Banque in Paris, France. Any costs of making such wire
transfer shall be borne by the Company.

4.   Expenses

The Company shall reimburse necessary and appropriate expenses, including travel
and business expenses in accordance with Company policy. As the case may be,
proof for the expenses shall be provided in accordance with tax rules unless
lump sum amounts can be reimbursed under tax law.

5.   Miscellaneous

In addition to the provisions of this letter, all provisions of the Ciao GmbH
Letter as it may be amended from time to time shall apply to this present letter
as if they were fully incorporated herein (with the “Company” being Ciao France
SAS for purposes of such application) with the exception of the provisions of
Section 3 (Remuneration), Section 4 (Expenses — Company Car – Housing),
Section 9 (Non-Compete Clause) and Section 13 (Insurance). For the avoidance of
doubt, this includes application to the present letter of Section 14.2 regarding
applicable law and court jurisdiction.
*
We trust that you will find these terms satisfactory. Please confirm your
acceptance of the above terms by signing the enclosed duplicate of this Letter.
Best regards,
Ciao France SAS
By: Ciao Gmbh

     
   /s/ Nicolas Metzke
 
By: Nicolas Metzke, Managing Director
   

Accepted by Nicolas Metzke
On July 25, 2006

     
   /s/ Nicolas Metzke
 
Nicolas Metzke
   

Ciao France Adresse 18, rule Horace Vemet F-92130 Issy les Moulineaux, France
Tel : +33-(0)1-58 88 37 80 Fax : +33-(0)1-55 88 00 71 E-mail :
info@ciao-group.com Web : www.ciao-group.com
SAS au capital de 100 000 euros - RCS Nanterre 429 627 839 - Siret : 429 627 839
000 47
- TVA intra-communautaire : FR 064 296 278 39

 